Title: List of Virginia Recruiting Officers, with Jefferson’s Note, [after 28 August 1780]
From: Unknown,Jefferson, Thomas
To: 


[After 28 Aug. 1780]. Lists one captain, six lieutenants, and one major who had been entrusted by Paymaster William Russell with £6,369.17.6 between 16 Mch. and 28 Aug. 1780 “for the purpose of Recruiting Soldiers for Col. Gibsons Regiment” and who had not yet accounted for the money. Note at foot of text by TJ: “The above is proper for the Auditors alone. Th: Jefferson.”
